This case was consolidated below and here with that of A.B. Miles et ux. v. R.L. Kilgore, Marshal, et al., La.App.,191 So. 556, No. 5872, decided by this court on this date.
Plaintiff is one of the sons of plaintiffs in said suit. No. 5872. He sues for damages on the ground that he was unlawfully ejected from the leased premises and was compelled to stay awake all the night following the ejectment to watch over and protect his parents' household effects which had been deposited by the Marshal in the open space near the leased residence and while so doing, he was harassed, bitten and badly stung by mosquitoes and other pestiferous insects. He was awarded judgment for $25, and defendant appealed.
For the reasons assigned in the opinion this day rendered in said suit No. 5872, the judgment appealed from herein is reversed, annulled and set aside, and plaintiff's suit is dismissed at his cost.